Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Charice D. Curtis,
Petitioner
v.
The Inspector General.
Docket No. C-11-425
Decision No. CR2430

Date: September 16, 2011

DECISION

This matter is before me in review of the Inspector General’s (I.G.’s) determination to
exclude Petitioner pro se Charice D. Curtis from participation in Medicare, Medicaid,
and all other federal health care programs for a period of five years. The I.G.’s
determination to exclude Petitioner is based on the terms of section 1128(a)(3) of the
Social Security Act (Act), 42 U.S.C. § 1320a-7(a)(3). The facts of this case mandate the
imposition of a five-year exclusion, and so I grant the I.G.’s Motion for Summary
Disposition.

I. Procedural Background

Petitioner Charice D. Curtis is a registered nurse. During the spring and early summer of
2008 she was employed as the nurse administrator in the Evansville, Indiana office of
Omni Home Care (Omni). Omni provides home health care services to approximately 30
communities in five states, including Indiana. Beginning in April 2008, Petitioner
fraudulently opened a credit card account in Omni’s name and used that credit card
account to buy approximately $304,319 in gift cards over a seven-week period. In late
June 2008, she attempted to obtain additional gift cards worth $265,000, but Omni
officials learned of her plan and filed a criminal complaint with local authorities.
Petitioner and a co-defendant named Kathina Reynolds, the manager of Omni’s
Evansville office, were arrested when they attempted to obtain the additional gift cards.
When questioned, Petitioner asserted that the gift cards were intended to be used as bonus
awards for Omni employees, although she later admitted having used some of the gift
cards to purchase major household appliances and other merchandise for herself.

Federal authorities took over the investigation in September 2008, and on January 7,
2009, the Federal Grand Jury sitting for the United States District Court for the Western
District of Kentucky handed up an Indictment charging Petitioner and Reynolds with two
felony counts of Fraud in Connection with Access Devices, in violation of 18 U.S.C. §
029(a)(2), (a)(3), (b)(1), and (c)(1)(A)(i).. On July 29, 2009, Petitioner appeared with
counsel in the United States District Court and pleaded guilty to both charges. She was
sentenced on March 19, 2009, to a 15-month term of imprisonment, was assessed $200,
and was ordered to pay restitution to the credit card issuer in the sum of $90,947.

As required by the terms of section 1128(a) of the Act, 42 U.S.C. § 1320a-7(a), the I.G.
began the process of excluding Petitioner from participation in Medicare, Medicaid, and
all other federal health care programs. On February 28, 2011, the I.G. notified Petitioner
that she was being excluded pursuant to the terms of section 1128(a)(3) of the Act for the
mandatory minimum period of five years.

Acting pro se, Petitioner timely sought review of the I.G.’s action by letter dated April
24, 2011. I convened a telephonic prehearing conference on May 24, 2011, pursuant to
42 C.F.R. § 1005.6, in order to discuss the issues presented by the case and procedures
for addressing those issues. By Order of May 26, 2011, I established a schedule for the
submission of documents and briefs. All briefing is now complete, and the record in this
case closed on August 30, 2011.

There are eight exhibits in this case. The I.G. proffered five exhibits marked I.G.
Exhibits 1 through 5 (LG. Exs. 1-5), and they are admitted without objection. For
purposes of clarity, I note that Petitioner’s Answer Brief (P. Ans. Br.) in letter form dated
July 22, 2011, and her Response Brief (P. Resp. Br.) in letter form dated August 22,
2011, were both marked “‘Petitioner’s Exhibit 1.” I have not treated them as exhibits, but
have considered them as Petitioner’s opening and final briefs. Petitioner’s actual
evidentiary proffer was made up of three exhibits marked Petitioner’s Exhibits 2, 3, and 4
(P. Exs. 2, 3, and 4). The I.G. objected to P. Exs. 2 and 3, but I have admitted them under
the circumstances set out in my letter of August 9, 2011, and the Order of September 1,
2011.

II. Issues

The issues before me are limited to those listed at 42 C.F.R. § 1001.2007(a)(1). In the
specific context of this record, they are:
1. Whether the I.G. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs pursuant to section
1128(a)(3) of the Act; and

2. Whether the length of the proposed period of exclusion is unreasonable.

Both issues must be resolved in favor of the I.G.’s position. Because her predicate
conviction has been established, there is a basis for Petitioner’s exclusion pursuant to
section 1128(a)(3) of the Act. A five-year term of exclusion is the minimum established
by section 1128(c)(3)(B) of the Act, 42 U.S.C. § 1320a-7(c)(3)(B) and is therefore not
unreasonable.

III. Controlling Statutes and Regulations

Section 1128(a)(3) of the Act, 42 U.S.C. § 1320a-7(a)(3), requires the mandatory
exclusion from participation in Medicare, Medicaid, and all other federal health care
programs of “[a]ny individual or entity that has been convicted for an offense which
occurred after [August 21, 1996,] under Federal or State law, in connection with the
delivery of a health care item or service or with respect to any act or omission in a health
care program (other than those specifically described in [section 1128(a)](1)) operated by
or financed in whole or in part by any Federal, State, or local government agency, of a
criminal offense consisting of a felony related to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct.” The terms of section 1128(a)(3)
are restated in similar language at 42 C.F.R. § 1001.101(c).

The Act defines “conviction” as including those circumstances “when a judgment of
conviction has been entered against the individual . . . by a Federal . . . court,” Act

§ 1128(4)(1); “when there has been a finding of guilt against the individual ... by a
Federal . . . court,” Act § 1128(i)(2); or “when a plea of guilty . . . by the individual . . .
has been accepted by a Federal . . . court,” Act § 1128(i)(3). These definitions are
repeated at 42 C.F.R. § 1001.2.

An exclusion based on section 1128(a)(3) is mandatory and the I.G. must impose it for a
minimum period of five years. Act § 1128(c)(3)(B); 42 U.S.C. § 1320a-7(c)(3)(B). The
regulatory language of 42 C.F.R. § 1001.102(a) affirms the statutory provision.

IV. Findings and Conclusions

I find and conclude as follows:

1. On her accepted plea of guilty on July 29, 2009, in the United States District Court for
the Western District of Kentucky, Petitioner Charice D. Curtis was found guilty of two
felony counts of Fraud in Connection with Access Devices, in violation of 18 U.S.C.
§ 1029(a)(2), (a)(3), (b)(1), and (c)(1)(A)(i). IG. Exs. 2, 3, 5; P. Ex. 2.

2. Final judgment of conviction was entered against Petitioner and she was sentenced on
her guilty pleas in the United States District Court on March 19, 2010. LG. Ex. 2.

3. The judgment of conviction, finding of guilt, and accepted pleas of guilty described
above in Findings | and 2 constitute a “conviction” within the meaning of sections
1128(a)(3) and 1128(i)(1), (2), and (3) of the Act, and 42 C.F.R. § 1001.2.

4. There is a nexus and a common-sense relationship between the felony offenses of
which Petitioner was convicted, as noted above in Findings 1, 2, and 3 above, and fraud
in connection with the delivery of a health care item or service. I.G. Exs. 2, 3, 5; P. Exs.
2, 3.

5. Petitioner’s conviction as noted above in Findings 1, 2, 3, and 4 constitutes a basis for
the I.G.’s exclusion of Petitioner from participation in Medicare, Medicaid, and all other
federal health care programs. Act § 1128(a)(3); 42 U.S.C. § 1320a-7(a)(3).

6. The five-year period of Petitioner’s exclusion is the mandatory minimum period
provided by law, and is therefore not unreasonable. Act § 1128(c)(3)(B); 42 C.F.R.
§§ 1001.102(a) and 1001.2007(a)(2).

7. There are no disputed issues of material fact and summary disposition is therefore
appropriate in this matter. Michael J. Rosen, M.D., DAB No. 2096 (2007); Thelma
Walley, DAB No. 1367 (1992); 42 C.F.R. § 1005.4(b)(12).

V. Discussion

The four essential elements necessary to support an exclusion based on section
1128(a)(3) of the Act are: (1) the individual to be excluded must have been convicted of
a felony offense; (2) the felony offense must have been based on conduct relating to
fraud, theft, embezzlement, breach of fiduciary responsibility, or other financial
misconduct; (3) the felony offense must have been for conduct in connection with the
delivery of a health care item or service, or the felony offense must have been with
respect to any act or omission in a health care program operated by or financed in whole
or in part by any federal, state, or local government agency; and (4) the felonious conduct
must have occurred after August 21, 1996. Andrew D. Goddard, DAB No. 2032 (2006);
Kenneth M. Behr, DAB No. 1997 (2005); Erik D. DeSimone, R.Ph., DAB No. 1932
(2004); Jeremy Robinson, DAB No. 1905 (2004); Breton Lee Morgan, M.D., DAB
CR1913 (2009); Morganna Elizabeth Allen, DAB CR1479 (2006); Theresa A. Bass,
DAB CR1397 (2006); Michael Patrick Fryman, DAB CR1261 (2004); Golden G.
Higgwe, D.P.M., DAB CR1229 (2004); Thomas A. Oswald, R.Ph., DAB CR1216 (2004);
Katherine Marie Nielsen, DAB CR1181 (2004).

Petitioner does not deny that she was convicted of two felony offenses and does not
dispute that her felonious conduct occurred after August 21, 1996. She does not
explicitly dispute the relation of the conduct underlying her convictions to fraud or theft,
but that relationship is conceded by her admissions that she had no authorization from
Omni to open and use the credit card account in its name, and that she was able to do so
only because of her administrative position at Omni. P. Ans. Br. at 1. Thus, there
appears to be no challenge to the I.G.’s proof of the first, second, and fourth essential
elements set out above. I find that the I.G. has proven those elements.

Petitioner argues that the conduct underlying her felony convictions is insufficient to
satisfy the third essential element: “I truly do not feel that it is connected to the delivery
of a healthcare item or service.” P. Ans. Br. at 1. She correctly points out that her
conduct did not include theft of a patient’s identity or submission of false billings for
goods or services. But her argument fails to appreciate the broad reading that must be
given to the phrase “in connection with the delivery of a health care item or service... .”
The Departmental Appeals Board (Board) has repeatedly emphasized that the phrase does
not require that an individual participate directly in the actual delivery of an item or
service in order to be subject to exclusion. What the Board has held the phrase does
require is that a “common sense connection or nexus” between the offense and the
delivery of a health care item or service be established after an analysis of the specific
facts involved. Kevin J. Bowers, DAB No. 2143 (2008); Andrew D. Goddard, DAB No.
2032; Kenneth M. Behr, DAB No. 1997; Erik D. DeSimone, R. Ph., DAB No. 1932. It is
significant to any such analysis that the performance of management or administrative
services in the delivery of such items or services is explicitly included in the provision’s
reach. 42 C.F.R. § 1001.101(c)(1).

In this case, it is uncontested that Omni was and is a multi-state provider of home health
care services. Petitioner was Omni’s nurse administrator in Omni’s Evansville, Indiana,
office. I.G. Ex. 3; P. Ex. 2. She and three other subordinate members of the
administrative staff in that office — including the office manager Reynolds, the patient
care director, and the Omni administrator responsible for that office’s medical records —
formed a plan to create a gift card bonus program for Omni employees to be funded in
the short term through a credit card account they planned to open in Omni’s name. LG.
Exs. 3, 5; P. Ex. 2. It was a necessary part of the plan that Petitioner and the co-
defendant Reynolds used their official positions with Omni to obtain the credit card
account. P. Ans. Br. at 1. Omni was unaware of its four administrators’ plan to establish
a bonus program for its employees, of the application for a credit card account, or of the
eventual use of that account to purchase almost a third of a million dollars’ worth of gift
cards. I.G. Exs. 3, 5; P. Ex. 2. Before Omni discovered and stopped the program,

Petitioner’s completed distributions of the unauthorized gift-card bonuses to Omni
employees amounted to at least $40,000, with another several thousand dollars in gift
cards spent on food, supplies, and decorations for Omni office functions and staff
meetings — including pedicures for Reynolds and another administrator following office
meetings. P. Ex. 3.

It is perfectly true that nothing in this record suggests that Medicare, Medicaid, or any
other federally-funded health care program was harmed in any way by anything
Petitioner did in obtaining and using the Omni credit card. But it is just as clear that
Petitioner’s fraudulent opening of the Omni account was “in connection with” her
employment at Omni. She could not have succeeded in doing so without holding a
position of responsibility at Omni. She formed and executed her plan with the agreement
of three other Omni administrators acting in their managerial roles. Her goal, at least at
first, was to reward and encourage Omni employees under her supervision. Some of the
gift cards were given as lagniappe to Omni administrators for attending Omni meetings.
Most of the gift cards that were actually distributed went to Omni employees.

There is an obvious “common sense connection” between Petitioner’s activity and
Omni’s function in delivering home health care items and services. The motive of
Petitioner’s criminal activity was to encourage and reward Omni employees under her
supervision. The means by which she carried out her criminal activity were Omni’s
creditworthiness and the credit card account she obtained by relying on it. And the
opportunity for bringing the entire criminal plan to fruition was her position of
responsibility as Omni’s nurse administrator in the local office. On these facts, the nexus
between crime and health care is far stronger than in Susan Malady, DAB CR835 (2001)
and Donald R. Hicks, M.D., DAB CR765 (2001), cases in which Administrative Law
Judges of this forum have found the “common sense connection” and “nexus” tests
satisfied by a showing that an individual holding a position of responsibility with a health
care provider abused that position to the provider’s financial detriment, even in the
absence of a showing that the ultimate beneficiaries of the peculations may have been
employees or programs of the provider itself.

The five-year period of exclusion proposed in this case is the minimum required by
section 1128(c)(3)(B) of the Act. As a matter of law it is not unreasonable, and neither
the Board nor I can reduce it. 42 C.F.R. § 1001.2007(a)(2); Mark K. Mileski, DAB No.
1945 (2004); Salvacion Lee, M.D., DAB No. 1850 (2002).

I note once more that Petitioner appears here pro se. Because of that I have been guided
by the Board’s reminders that pro se litigants should be offered “some extra measure of
consideration” in developing their records and their cases. Louis Mathews, DAB No.
1574 (1996); Edward J. Petrus, Jr., M.D., et al., DAB No. 1264 (1991). I have searched
all of Petitioner’s pleadings for any arguments or contentions that might raise a valid,
relevant defense to the I.G.’s Motion, but have found nothing that could be so construed.

Resolution of a case by summary disposition is particularly fitting when settled law can
be applied to undisputed material facts. Michael J. Rosen, M.D., DAB No. 2096; Thelma
Walley, DAB No. 1367. Summary disposition is authorized by the terms of 42 C.F.R.

§ 1005.4(b)(12). This forum looks to FED. R. CIV. P. 56 for guidance in applying that
regulation. Robert C. Greenwood, DAB No. 1423 (1993). The material facts in this case
are undisputed and unambiguous. They support summary disposition as a matter of
settled law. The Decision issues accordingly.

VI. Conclusion

For the reasons set forth above, the I.G.’s Motion for Summary Disposition should be,
and it is, GRANTED. The I.G.’s exclusion of Petitioner Charice D. Curtis from
participation in Medicare, Medicaid, and all other federal health care programs for a
period of five years, pursuant to the terms of section 1128(a)(3) of the Act, is sustained.

/s/
Richard J. Smith
Administrative Law Judge

